Citation Nr: 0112879	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1969 to April 
1971, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied, as not well 
grounded, the veteran's claim for service connection for 
diabetes.  The veteran entered notice of disagreement with 
this decision in April 2000; the RO issued a statement of the 
case in June 2000; and the veteran submitted a substantive 
appeal, on a VA Form 9, which was received in August 2000.  
In June 2000, the RO also denied, as not well grounded, the 
veteran's claim for service connection for diabetes as a 
result of exposure to herbicides. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that, in this veteran's case, the rating 
decisions issued by the RO - in April 2000 (on the basis of 
direct service connection) and subsequent rating decision in 
June 2000 (on the basis of a presumptive disease due to 
herbicide exposure) - determined that the veteran had not 
presented well-grounded claims for service connection for 
diabetes.  Because the RO has not yet had the opportunity to 
adjudicate on the merits the veteran's claim for service 
connection for diabetes, or to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision on the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

In a claim for disability compensation, VA's assistance 
"shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on a claim."  An examination or 
medical opinion is necessary to make a decision on a claim 
when the lay or medical evidence (including lay statements of 
the claimant) contains competent evidence that the claimant 
has a current disability (or persistent symptoms of current 
disability), and indicates that the symptoms may be 
associated with active service, and the evidence of record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  

In this case, the record includes 1999 VA outpatient 
treatment records in which a social worker notes a history 
that the veteran was diagnosed with non-insulin-dependent 
diabetes mellitus in 1998.  The veteran contends that his 
diabetes, first diagnosed in 1998, is etiologically related 
to his active duty service, specifically to reported exposure 
to herbicides during service in Vietnam.  However, the 
medical evidence of record does not include a medical opinion 
with regard to whether the veteran currently has a diagnosed 
disability of diabetes mellitus, or whether there is a nexus 
between any currently diagnosed diabetes mellitus and the 
veteran's service, including reported exposure to herbicides 
during service.  With regard to the veteran's claim for 
service connection for diabetes mellitus, the Board finds 
that further assistance is warranted by the Veterans Claims 
Assistance Act of 2000, including a medical examination and 
medical nexus opinion.  

Additionally, as indicated by the veteran's representative, 
there is a proposed regulatory amendment to 38 C.F.R. § 
3.309(e), which would add Type 2 diabetes to the list of 
diseases for which VA allows presumptive service connection 
based on herbicide exposure (including Agent Orange).  
Disease Associated With Exposure to Certain Herbicide Agents: 
Type 2 Diabetes, 66 Fed. Reg. 2376, 2380 (Jan. 11, 2001) (to 
be codified at 38 C.F.R. § 3.309(e)).  This is addressed in 
Fast Letter 01-07, which also refers to Fast Letter 00-91, 
"Control of Claims for Diabetes Secondary to Agent Orange 
Exposure," to indicate that the RO should control any claim 
received (or pending claim discovered by review) for Type 2 
diabetes, as related to herbicide exposure, by establishment 
of end product 685 as a future diary, with suspense date of 
7/1/01.  The RO should take the indicated action, and should 
adjudicate the veteran's claim for diabetes as a presumptive 
disease as a result of exposure to herbicides if the proposed 
regulatory amendment to 38 C.F.R. 
§ 3.309(e) becomes a final regulation while the case is on 
Remand to the RO. 

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his diabetes, and 
that he furnish signed authorizations for 
release to VA of private medical records 
in connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any diabetes 
mellitus.  The claims file should be made 
available to the examiner prior to the 
examination for review, and the examiner 
should indicate in writing that the 
claims file has been reviewed in 
conjunction with the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be conducted.  In light 
of the evidence of record, the examiner 
is requested to render a current 
diagnosis, and to give an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed diabetes 
mellitus is etiologically related to the 
veteran's service, including to the 
reported in-service exposure to 
herbicides.  

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

4.  The RO should adjudicate on the 
merits the veteran's claim for service 
connection for diabetes mellitus, as 
directly/presumptively (per 38 C.F.R. 
§ 3.309(a)) incurred in service and as a 
presumptive disease due to herbicide 
exposure in service.  If the proposed 
regulatory amendment to 38 C.F.R. § 
3.309(e) becomes final while the case is 
at the RO, the RO should adjudicate the 
veteran's claim for service connection 
for diabetes mellitus under the new 
regulation as a presumptive disease due 
to herbicide exposure in service.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran has the right to 
submit any additional evidence and/or argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


